Dear Mr. Olinde:
You have requested an opinion of the Attorney General, in your capacity as legal counsel to the St. George Fire Protection District ("St. George"), relative to a franchise agreement between the East Baton Rouge City Parish Government ("City Parish") and the Parish Water Company, Inc. You specifically ask whether the franchise agreement is applicable to St. George.
A review of Ordinance No. 4958 which enacts the agreement reflects that it applies to the transmission, distribution, and sale of water to the City Parish and its inhabitants. St. George is located within the City Parish and is, therefore, an inhabitant of the City Parish for purposes of the agreement.
It is the opinion of this office that the franchise agreement, in question, is applicable to St. George.
You further state that representatives of the Louisiana Legislative Auditor's Office have recommended that St. George enter into a formal written agreement with the Parish Water Company, Inc., for services relating to the transmission, distribution, and sale of water to St. George. While there is no legal requirement that a formal agreement be confected, we concur with the Legislative Auditor's Office that such an agreement is preferable as a sound business practice. Care should be taken that the agreement is consistent with the terms of the franchise agreement set forth in Ordinance No. 4958.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/bb
0372R
Mr. Henry D.H. Olinde, Jr. Attorney at Law 333 Laurel St., Ste. 547 Baton Rouge, LA 70801
DATE RECEIVED:
DATE RELEASED:
ROBERT H. HARROUN, III ASSISTANT ATTORNEY GENERAL